PER CURIAM:
Charles Byerly appeals the district court’s denial of his motion to dismiss based on the defense of qualified immunity. On appeal, Byerly argues the district court should have granted his motion for the following reasons: (1) he was acting within the scope of his discretionary authority, (2) the complaint does not establish a constitutional violation because Appellee Malissa Brown was arrested pursuant to a valid warrant, and (3) he did not violate a clearly established law. After de novo review, we conclude the district court did not err in denying Byerly’s motion to dismiss based on the defense of qualified immunity.
AFFIRMED.